Citation Nr: 1703988	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 24, 2015.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right carpal tunnel syndrome.

3.  Whether new and material evidence has been received to reopen a claim of service connection for left carpal tunnel syndrome.

4.  Whether new and material evidence has been received to reopen a claim of service connection for back pain.

5.  Entitlement to individual unemployability prior to July 24, 2015.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent
ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to December 2002, as well as November 2005 to May 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for entitlement to service connection for PTSD was initially granted by the RO in a November 2010 rating decision and he was assigned a noncompensable rating.  Thereafter, he filed an April 2013 claim for an increased rating and his PTSD rating was subsequently increased to 30 percent in the December 2013 rating decision.  It was then increased to 50 percent in a March 2015 rating decision.  Thereafter, the RO increased the rating to 100 percent in a November 2015 rating decision, effective July 24, 2015.  Although higher ratings were assigned by the RO for the Veteran's PTSD, the matter of a rating in excess of 50 percent prior to July 24, 2015 remains in appellate status as the maximum rating has not been assigned for this period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

The Veteran's representative submitted a January 2016 correspondence in which he indicated the Veteran was requesting a local personal hearing with a Decision Review Officer (DRO).  He also noted the Veteran is seeking individual unemployability from April 2, 2013 to resolve the appeal.  An April 2016 correspondence from the representative confirmed the Veteran's intent for a local hearing with a DRO.  Therefore, the case will be remanded for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing at the RO.  The Veteran should be notified of the date, time and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

